Purchase and Sale Agreement by and between NEWFIELD EXPLORATION COMPANY “Seller” and MCMORAN OIL & GAS LLC “Buyer” Purchase and Sale Agreement between Newfield Exploration Company and McMoRan Oil & Gas LLC TABLE OF CONTENTS ARTICLE 1 -PURCHASE AND SALE 1 1.01Purchase and Sale 1 1.02Interests 1 1.03Excluded and Reserved Interests 2 1.04Effective Time 3 ARTICLE 2 -PURCHASE PRICE 3 2.01Purchase Price 3 2.02Adjustments to Purchase Price 3 2.03Payment of Adjusted Purchase Price 5 2.04Assumed Liabilities and Obligations 5 2.05Allocated Value 5 ARTICLE 3 -REPRESENTATIONS AND DISCLAIMERS 5 3.01Seller’s Representations 5 3.02Buyer’s Representation 8 ARTICLE 4 -COVENANTS 9 4.01Seller’s Covenants 9 4.02Buyer’s Covenants 12 ARTICLE 5 -BUYER’S REVIEW AND TITLE 13 5.01Due Diligence; Access to Interests 13 5.02Environmental Examination Period 13 5.03Environmental Defect 13 5.04Notice of Environmental Defects 14 5.05Remedies for Environmental Defects 14 5.06Limitations on Remedies for Environmental Defects 15 5.07Title Defects 15 5.08Defensible Title 16 5.09Disposition of Title Defects 17 5.10Purchase Price Adjustments for Title Defects 18 5.11Casualty Loss 19 5.12NO WARRANTY OF MERCHANTABILITY OR FITNESS 19 5.13WAIVER OF CONSUMER RIGHTS 20 5.14WAIVER OF LOUISIANA RIGHTS IN REDHIBITION 20 ARTICLE 6 -CONDITIONS TO CLOSING 21 i 6.01Seller’s Conditions 21 6.02Buyer’s Conditions 21 6.03HSR Act 22 ARTICLE 7 -CLOSING 22 7.01Closing Date 22 7.02Closing Obligations 23 ARTICLE 8 -TERMINATION 24 8.01Termination 24 8.02Liabilities Upon Termination 24 ARTICLE 9 -OBLIGATIONS AFTER CLOSING 24 9.01Post-Closing Adjustments 24 9.02Subsequent Adjustments 25 9.03Imbalances 25 9.04Subject Preferential Rights 25 9.05Transfer Consents 26 9.06Operatorship 26 9.07Reservation of Claims 27 9.08Survival and Indemnity 27 9.09CONSPICUOUSNESS/EXPRESS NEGLIGENCE 29 9.10Indemnification Procedures 29 9.11Seller’s Bonds 30 9.12P&A Security 30 9.13Use of Name, Etc 31 9.14Files and Records 31 9.15Further Assurances 31 9.16Exclusive Remedy 31 ARTICLE 10 -MISCELLANEOUS 32 10.01Nottices 32 10.02 Expenses 32 10.03 Amendment 32 10.04 Assignment 32 10.05 Conditions 32 10.06Headings 32 10.07Counterparts 32 10.08Rules of Construction 33 10.09Governing Law 33 10.10Announcements 33 10.111031 Exchange 33 10.12Entire Agreement 34 10.13Parties in Interest 34 10.14Exhibits and Schedules 34 ii 10.15Severance 34 iii Exhibits and Schedules Exhibit A-1- Leases Exhibit A-2 - Wells and Platforms Exhibit A-3 - Pipelines Exhibit A-4 - Real Property Exhibit A-5 - Contracts Exhibit A-6 - Allocated Value Exhibit B-1 - Form of Assignment of Record Title Interest in Federal OCS Oil and Gas Lease Exhibit B-2 - Form of Assignment of Operating Rights Interest in Federal OCS Oil and Gas Lease Exhibit B-3 - Form of Assignment & Bill of Sale Exhibit C - Form of Transition Services Agreement Exhibit D - Form of P&A Escrow Agreement Exhibit E - Form of Title Indemnity Agreement Schedule 1.03(p) - Excluded Interests Schedule 3.01(e) - Actions and Lawsuits Schedule 3.01(l) - Well Status Schedule 3.01(n) - Expenditures Schedule 3.01(o) - Work Plan for Damages from Hurricanes Schedule 3.01(p) - Notices of Environmental Violations Schedule 3.01(q) - Subject Preferential Rights Schedule 3.01(r) - Seller’s Knowledge Schedule 4.02(f) - Bond to be Replaced Schedule 9.11 - Performance Bonds iv PURCHASE AND SALE AGREEMENT THIS AGREEMENT is made and entered into this 20th day of June, 2007 by and between NEWFIELD EXPLORATION COMPANY (“Seller”), whose address is 363 N. Sam Houston Parkway East, Suite 2020, Houston, Texas, 77060, and MCMORAN OIL & GAS LLC (“Buyer”), whose address is 1615 Poydras Street, New Orleans, Louisiana70112. ARTICLE 1 - PURCHASE AND SALE 1.01Purchase and Sale.Subject to the terms and conditions set forth in this Agreement, Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, the Interests (as defined below). 1.02Interests.Subject to Section1.03, the “Interests” are comprised of the following items: (a)all of Seller’s right, title and interest in and to the oil and gas leases described on Exhibit A-1 (the “Leases”) and in and to the wells described on Exhibit A-2 (the “Wells”), including operating rights and record title, working, leasehold, mineral, royalty, overriding royalty, net revenue, net profits or reversionary interests and any other interests of a similar nature set forth on Exhibit A-1 or Exhibit A-2; (b)all of Seller’s right, title and interest in all platforms described on ExhibitA-2 (the “Platforms”), pipelines described on Exhibit A-3 (the “Pipelines”), real property described on Exhibit A-4 and all other wells, equipment, fixtures, platforms, personal property (including parts, supplies and inventory and computers in the field used or usable by or for the Platforms or Pipelines and the supplies, inventory, furniture and computers located at Seller’s office in Lafayette, Louisiana) and improvements (including materials, plants, pipelines, flowlines, gathering and processing systems and salt water disposal systems) which are located on, appurtenant to, used in or held for use in connection with the Leases and the production and treatment of oil and gas produced from the Leases, as of the Closing (collectively, the “Equipment and Facilities”); (c)all of Seller’s right, title and interests in all contracts, agreements, instruments, payout balances, commitments, licenses, orders, permits, easements, rights-of-way and other rights of Seller, including the contracts listed on ExhibitA-5, relating to the items described in this Section 1.02, together with all of Seller’s rights, claims and causes of action under such items arising after the Effective Time (collectively, the “Contracts”); (d)all of Seller’s right, title and interest in oil, gas, condensate, related hydrocarbons and other minerals (“Hydrocarbons”) produced from the Leases after the Effective Time and all proceeds attributable thereto; (e)all accounts including Seller’s share of any gas imbalance, makeup obligations, instruments, general intangibles, liens and security interests arising from the sale or other disposition of the items described in this Section 1.02 on or after the Effective Time (“Accounts”); (f)all of Seller’s information and data relating to the Interests including reservoir, land, operation and production files and geological, geophysical and engineering data, maps, logs, core analysis, formation tests, production records and legal, title, accounting and contract files to the extent that Seller has the right to transfer the same to Buyer and that Buyer has the right to use the same, in each case without the consent of any other person and without the payment of any fee, penalty or other consideration (collectively, the “Files”); and (g)all of Seller’s rights to merchantable oil produced from or attributable to the Leases or Wells for which Buyer is required to pay additional Purchase Price pursuant to Section 2.02 (a). 1.03Excluded and Reserved Interests.Notwithstanding the foregoing the Interests shall not include, and there is excepted, reserved and excluded from the sale contemplated hereby, the Excluded Interests.The “Excluded Interests” shall mean: (a)all corporate, financial, tax and legal records of Seller that relate to Seller’s business generally, that do not relate to the Interests or that relate to the following Excluded Interests; (b)any accounts receivable accruing before the Effective Time; (c)all Hydrocarbons produced from the Leases prior to the Effective Time and all proceeds attributable thereto; (d)all refunds of costs, taxes or expenses borne by Seller or Seller’s predecessor in title attributable to any periods or time prior to the Effective Time; (e)all proceeds from the settlements of contract disputes with purchasers of Hydrocarbons from or attributable to the Leases or Wells, other than Imbalances, insofar as said proceeds are attributable to any periods of time prior to the Effective Time; (f)all area-wide permits and licenses or other permits, licenses or authorizations used in the conduct of Seller’s business generally; (g)except as provided in Section 5.11, all rights, titles, claims and interests of Seller or its affiliates to or under any policy or agreement of insurance or any insurance proceeds, or to or under any bond or bond proceeds; (h)all rights and claims relating to the Interests and attributable to periods prior to the Effective Time; 2 (i)all patents, patent applications, logos, service marks, copyrights, trade names or trademarks of or associated with Seller or its affiliates or their business; (j)all privileged attorney-client communications, files or records (other than title opinions); (k)all materials, information and analyses developed or prepared in connection with marketing the Interests, including presentations, valuations and bidder lists, and all communications with marketing advisors; (l)all computer hardware (other than computers located in the field or at Seller’s office in Lafayette, Louisiana) and software; (m)all seismic data and all other geophysical data not transferred pursuant to Section 1.01(f); (n)all interests in the Leases and Wells and related Equipment and Facilities and Contracts held by Seller on behalf of Continental Land & Fur Co., Inc., CL&F Resources LP or one or more of their affiliates (collectively “CL&F”) (which interests (i)are not included on Exhibit A-1 or Exhibit A-2 and (ii)Seller intends to transfer title to CL&F prior to Closing); (o)all bonds or similar instruments posted with the MMS, the Performance Bonds and the Louisiana Bond; and (p)all right, title and interest of Seller in and to any properties (including a proportional share of any oil and gas leases, mineral rights, Contracts, Equipment and Facilities, Accounts, Files and any other property relating thereto) described on Schedule 1.03(p). 1.04Effective Time.The purchase and sale of the Interests shall be effective for all purposes as of July 1, 2007 at 7:00 a.m., Central Time (the “Effective Time”). ARTICLE 2 - PURCHASE PRICE 2.01Purchase Price.The purchase price for the Interests is one billion one hundred million dollars ($1,100,000,000) (the “Purchase Price”). 2.02Adjustments to Purchase Price.The Purchase Price shall be adjusted as provided in this Section 2.02 and the resulting amount shall be referred to as the “Adjusted Purchase Price.”Not less than five days prior to the Closing Date, Seller shall deliver to Buyer a preliminary closing statement setting forth adjustments to the Purchase Price using the best information then available and prepared in accordance with customary accounting principles used in the oil and gas industry (the “Preliminary Closing Statement”). 3 (a)The Purchase Price shall be increased by the following: (1)an amount equal to the market price (as adjusted for location and quality differences) at the Effective Time of any merchantable oil produced from the Leases and in storage at the Effective Time, and not sold or disposed of prior to Closing, net (to the extent payable by Buyer) of all taxes, royalty obligations and transportation expenses necessary to market such production; (2)the amount of the operating and capital expenditures together with any lease operating and overhead charges under applicable operating agreements, that are (i) attributable to the Interests during the period between the Effective Time and Closing and (ii) incurred and paid by Seller, including capital expenditures approved in accordance with Section 4.01 or otherwise made in compliance with this Agreement; (3)taxes paid by Seller for assessments based on (A) ownership of the Interests after the Effective Time or (B) the production of Hydrocarbons therefrom or the receipt of proceeds attributable thereto (excluding income taxes) after the Effective Time; (4)an amount equal to all prepaid expenses attributable to the Interests paid by Seller to the extent accruing to the benefit of Buyer subsequent to the Effective Time, including prepaid ad valorem, property, production and other taxes and insurance (other than the Wind Insurance (as defined below)); (5)if Seller’s wind insurance covering the Interests (the “Wind Insurance”) is transferred to Buyer, an amount equal to the aggregate premiums paid by Seller for such insurance; (6)an amount equal to the adjustment to the Purchase Price, if any, pursuant to Section 9.03(b); and (7)an amount equal to all increases to the Purchase Price, if any, pursuant to Section 5.10. (b)The Purchase Price shall be decreased by the following: (1)the amount of net proceeds or other value received by Seller for the sale or disposition of Hydrocarbons, including net proceeds from the sale of liquids and other constituents removed in gas plants or other processing facilities for production occurring after the Effective Time; (2)the amount of proceeds or other value received by Seller for the sale or disposition after the Effective Time of any portion of the Interests; (3)an amount equal to (i) all reductions to the Purchase Price, if any, pursuant to Section 5.05 (subject to the limitation set forth in 5.06) and Section 4 5.10 and (ii) the Allocated Value of all Interests, if any, not transferred to Buyer because of their exclusion pursuant to Section 5.10(a)(ii) or Section 5.05(c); (4)an amount equal to the Allocated Value of all Interests, if any, not transferred to Buyer because of their purchase by third parties pursuant to the Subject Preferential Rights; (5)an amount equal to the adjustment to the Purchase Price, if any, pursuant to Section 9.03(a); and (6)the amount of all unpaid taxes and assessments based on the ownership of property, the production of Hydrocarbons or the receipt of proceeds, excluding income taxes, accruing to the Interests prior to the Effective Time and for the payment of which Buyer assumes liability subsequent to Closing.If possible, this adjustment shall be computed using the tax rate and values for the tax period in question.If this is not possible, the adjustment shall be based on the taxes assessed for the immediately preceding tax period.If taxes assessed for the preceding tax period are determined to be more or less than the actual taxes, the difference shall be a Post-Closing Adjustment or Subsequent Adjustment under Section 9.01 or 9.02. 2.03Payment of Adjusted Purchase Price.At Closing, Buyer shall pay to Seller an amount equal to the preliminary Adjusted Purchase Price (based on the Preliminary Closing Statement) in immediately available funds. 2.04Assumed Liabilities and Obligations.As additional consideration, at Closing, Buyer will assume the Assumed Liabilities (as defined below). 2.05Allocated Value.The Purchase Price is allocated among the Interests in the amounts set forth on Exhibit A-6 (the “Allocated Value”).Seller and Buyer acknowledge that the Allocated Value has been agreed upon in arm’s-length negotiation and fairly allocates the Purchase Price among the Interests. ARTICLE 3 - REPRESENTATIONS AND DISCLAIMERS 3.01Seller’s Representations.Seller represents to Buyer that: (a)Seller is a corporation organized, existing and in good standing under the laws of the State of Delaware and is duly qualified to do business in, and is in good standing under, the laws of the states where the Interests are located.Seller is qualified under applicable law and regulation to own the Interests. (b)Seller has the authority to carry on its business as presently conducted, to enter into this Agreement and to perform its obligations under this Agreement and the transactions contemplated hereby. 5 (c)The execution and delivery of this Agreement (i)have been authorized by all necessary action, corporate and otherwise, on the part of Seller and (ii)do not, and the consummation of the transactions contemplated by this Agreement will not, violate or be in conflict with Seller’s certificate of incorporation or bylaws or any agreement, instrument, judgment, order, decree, law or regulation by which Seller is bound or to which the Interests are subject other than (A)necessary filings with and approvals by the Minerals Management Service of the United States Department of the Interior (the “MMS”), (B)such filings and notifications as may be necessary under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the rules and regulations promulgated thereunder (the “HSR Act”) and (C)the expiration or termination of the applicable waiting period under the HSR Act. (d)Subject to laws and equitable principles affecting the rights of creditors, this Agreement is a binding obligation of Seller enforceable according to its terms. (e)Except as set forth on Schedule 3.01(e), there are no actions or lawsuits in equity or arbitral proceedings before any court, tribunal or governmental authority that are pending or, to the best of Seller’s knowledge, threatened against Seller that could be reasonably expected to (i)affect the Interests in any material respect or (ii)adversely affect Seller’s ability to execute and deliver this Agreement or consummate the transactions contemplated hereby.There are no bankruptcy or reorganization proceedings pending or threatened against Seller. (f)To the best of Seller’s knowledge: (i) Contracts which burden or will burden or encumber or are otherwise material to the ownership, use or operation of the Interests are described on Exhibit A-5, (ii) such Contracts were entered into in the ordinary course of business and, (iii) if executed by Seller, such Contracts were duly executed and delivered by Seller and are in force according to their terms.Except as set forth on Exhibit A-5, the Contracts do not include: (A)any Hydrocarbon purchase and sale, transportation, processing or similar contract that does not have market-based pricing; (B)any indenture, mortgage, loan, sale-leaseback or similar financial contract; (C)any lease of real property (other than the Leases) that cannot be terminated by Seller without penalty upon 60 days or less notice and (B) involves an annual base rental of more than $100,000; (D)any contract to which any subsidiary of Seller is a party that will not be terminated at or prior to Closing: or (E)any hedge, forward sale, swap or similar contract. 6 (g)To the best of Seller’s knowledge, all rentals, royalties, shut-in royalties, overriding royalties and other payments due pursuant to or with respect to the Leases have been properly paid. (h)To the best of Seller’s knowledge, except under circumstances (considered in the aggregate) that would not adversely affect the Interests (taken as a whole) in any material respect, (i) the Leases have been drilled, completed, operated, developed and produced and maintained in compliance with all applicable judgments, orders, laws, rules and regulations and all applicable Contracts, (ii) all necessary certificates, consents, permits, licenses and other governmental authorizations affecting the Interests have been obtained and are in force and (iii) there are no violations of any applicable regulations, rules or orders of the Federal Energy Regulatory Commission, the Department of Energy, the Minerals Management Service or any other regulatory agency with respect to the Interests. (i)To the best of Seller’s knowledge, Seller is not obligated by virtue of an election to non-consent, or not participate in a past or current operation on the Leases pursuant to applicable operating agreements, to produce Hydrocarbons, or allow Hydrocarbons to be produced, without receiving full payment at the time of delivery in an amount that corresponds to the Net Revenue Interest described on
